         Case 3:20-cv-00277-KGB Document 6 Filed 11/16/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

JASON ALLEN WHELCHEL                                                    PLAINTIFF
#265137

v.                         No: 3:20-cv-00277 KGB-PSH


KEITH BOWERS                                                          DEFENDANT

             PROPOSED FINDINGS AND RECOMMENDATION

                                 INSTRUCTIONS

      The following Recommendation has been sent to United States District Judge

Kristine G. Baker. You may file written objections to all or part of this

Recommendation. If you do so, those objections must: (1) specifically explain the

factual and/or legal basis for your objection; and (2) be received by the Clerk of this

Court within fourteen (14) days of this Recommendation. By not objecting, you

may waive the right to appeal questions of fact.

                                  DISPOSITION

      Plaintiff Jason Allen Whelchel filed a pro se complaint on September 11, 2020

(Doc. No. 2). On September 25, 2020, the Court entered an order directing Whelchel

to submit the full $400.00 filing and administrative fees or file a fully completed IFP

application within 30 days. See Doc. No. 5. Whelchel was cautioned that failure to
         Case 3:20-cv-00277-KGB Document 6 Filed 11/16/20 Page 2 of 2




comply with the Court’s order within that time would result in the recommended

dismissal of his case.

      More than 30 days have passed, and Whelchel has not complied or otherwise

responded to the September 25 order. Accordingly, the Court finds that this action

should be dismissed without prejudice for failure to comply with Local Rule

5.5(c)(2) and failure to respond to the Court’s orders. See Miller v. Benson, 51 F.3d

166, 168 (8th Cir. 1995) (District courts have inherent power to dismiss sua sponte

a case for failure to prosecute, and exercise of that power is reviewed for abuse of

discretion).

      It is therefore recommended that Whelchel’s complaint (Doc. No. 2) be

dismissed without prejudice.

      DATED this 16th day of November, 2020.


                                       ___________________________________
                                       UNITED STATES MAGISTRATE JUDGE
